Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species VII: Fig. 12A including claims 1-3 and 5-19 in the reply filed on April 28, 2021 is acknowledged.

Claims 1-3 and 5-19 are currently under review. Claim 4 is withdrawn from consideration.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/658,351, filed on August 25, 2017.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  grammatical error.  Appropriate correction is required. The following is suggested.
Claim 8, line 2: “each of the first signal lines provides clock signals 
Claim 15, line 5 “an insulation layer directly”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4, 7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (Pub. No.: US 2015/0205418 A1) hereinafter referred to as Nam as cited on the IDS in view of Kang et al. (Pub. No.: US 2013/0194204 A1) hereinafter referred to as Kang.
With respect to Claim 1, Nam teaches a display device (figs. 1; ¶40) comprising: a display panel in which a display area and a non-display area adjacent to the display area are defined (fig. 1; ¶42), comprising: a light emitting element layer (fig. 4, item OL; ¶47) disposed in the display area (fig. 1, item DA; ¶42); first signal lines (fig. 4, item 300) disposed in the non-display area and providing signals for controlling the light emitting element layer (¶51); a conductive portion (fig. 4, item 700) disposed in the non-display area and overlapping the first signal lines (¶57); and an encapsulation layer sealing the light emitting element layer (fig. 4, item 400 and 100 with sealant; ¶42); sensing electrodes (fig. 4, item 500; ¶55); and second signal lines (fig. 4, item 600) electrically connected to the sensing electrodes (¶56), respectively, wherein the conductive portion (fig. 4, item 700) is disposed between the first signal lines and the second signal lines (¶57).
Although Nam teaches that the encapsulation layers/substrates are insulating (fig. 4, items 100 and 300; ¶42; ¶53), Nam does not teach an insulation layer directly disposed on the encapsulation layer such that the sensing electrodes are disposed on the insulation layer and the second signal lines are disposed on the insulation layer.
Kang teaches a display device (figs. 1 & 3, item ) comprising: a display panel (figs. 1 & 3), comprising: a light emitting element layer (fig. 3, OLED provided in item 112; ¶37) disposed in the display area (fig. 3, item 500: display region; ¶36); first signal lines disposed in the perimeter of the display area and providing signals for controlling the light emitting element layer (figs. 1 & 3, items 114 and 116 are connected to the pixels 112; ¶39); and an encapsulation layer sealing the light emitting (formed by items 100, 200, and 400 ¶50); an insulation layer (fig. 3, item 240) directly disposed on the encapsulation layer (¶45); sensing electrodes (fig. 3, item 220; ¶57) disposed on the insulation layer (fig. 3, item 240); and second signal lines (fig. 3, item 230) disposed on the insulation layer and electrically connected to the sensing electrodes (¶44; ¶57).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Nam, such that an insulating layer is intermediate the substrates of Nam where the second substrate 400 becomes the encapsulation layer, resulting in an insulation layer directly disposed on the encapsulation layer, and having the sensing electrodes disposed on the insulation layer and the second signal lines disposed on the insulation layer, as taught by Kang so as to allow the second signal lines to be protected from damage and to prevent interference. 
With respect to Claim 2, claim 1 is incorporated, Nam teaches wherein: the light emitting element layer comprises a first electrode (fig. 4, item E1; ¶47), an organic light emitting layer disposed on the first electrode (fig. 4, item OL; ¶47), and a second electrode (fig. 4, item E2; ¶47) disposed on the organic light emitting layer; and the conductive portion is disposed on a same layer as the second electrode (fig. 4; ¶58).
With respect to Claim 3, claim 2 is incorporated, Nam teaches wherein the second electrode extends toward the conductive portion and the second electrode and the conductive portion are connected to each other (¶58, “The anti-noise electrode 700 is extended from the second electrode E2 in one plate shape (e.g., is extended from and is integral to the second electrode E2).”).
With respect to Claim 4, claim 2 is incorporated, Nam teaches wherein the second electrode (fig. 3, item E2) is spaced apart from the conductive portion (fig. 3, item 700; ¶67, portion of item E2 is spaced apart from portion of item 700 at portions that have the same width as CP).
Claim 7, claim 1 is incorporated, Nam teaches wherein the first signal lines are display wiring (¶51) and does not explicitly mention the first signal lines are clock signal lines to which a clock signal is applied. However, it would have been obvious to a person of ordinary skill in the art, to have the display wiring to comprise clock signal lines to which a clock signal is applied, as it essential for the operation and functionality of the display device.
With respect to Claim 9, claim 1 is incorporated, Nam teaches wherein the encapsulation layer includes at least one inorganic layer and at least one organic layer (¶54).
With respect to Claim 14, claim 1 is incorporated, Nam does not mention further comprising sensing pads disposed in the non-display area and electrically connected to the second signal lines, respectively.
Kang teaches a display device (figs. 1 & 3, item ) comprising: a display panel (figs. 1 & 3), comprising: a light emitting element layer (fig. 3, OLED provided in item 112; ¶37) disposed in the display area (fig. 3, item 500: display region; ¶36); first signal lines disposed in the perimeter of the display area and providing signals for controlling the light emitting element layer (figs. 1 & 3, items 114 and 116 are connected to the pixels 112; ¶39); and an encapsulation layer sealing the light emitting element layer (formed by items 100, 200, and 400 ¶50); an insulation layer (fig. 3, item 240) directly disposed on the encapsulation layer (¶45); sensing electrodes (fig. 3, item 220; ¶57) disposed on the insulation layer (fig. 3, item 240); and second signal lines (fig. 3, item 230) disposed on the insulation layer and electrically connected to the sensing electrodes (¶44; ¶57); further comprising sensing pads disposed in the non-display area and electrically connected to the second signal lines, respectively (¶12; ¶44).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Nam, further comprising sensing pads . 

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nam and Kang as applied to claim 1 above, and further in view of Park et al. (Pub. No.: US 2018/0061918 A1) as cited on the IDS.
With respect to Claim 5, claim 1 is incorporated, Nam and Kang combined do not mention wherein a portion of an upper surface of the encapsulation layer disposed in the non-display area has a curved shape.
Park teaches a display device (figs. 1 & 3A; ¶23) comprising: a display panel in which a display area and a non-display area adjacent to the display area are defined (figs. 1 & 3A, display area: active area A/A, non-display area: inactive area I/A; ¶23), comprising: a light emitting element layer (figs. 2 and 3A, items 112, 114, and 116; ¶35) disposed in the display area (fig. 3A, item A/A); and an encapsulation layer sealing the light emitting element layer (fig. 3A, item 120: 121-2 and 122; ¶58); sensing electrodes (¶49); wherein a portion of an upper surface of the encapsulation layer disposed in the non-display area has a curved shape (fig. 3A).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display device of Nam and Kang, wherein a portion of an upper surface of the encapsulation layer disposed in the non-display area has a curved shape, as taught by Park so as to provide design alternatives for various shapes and implementations and to follow the change in shape of the elements shown in figure 3A (¶23). 
With respect to Claim 6, claim 5 is incorporated, Nam does not mention wherein the insulation layer is bent along a shape of the portion of the upper surface of the encapsulation layer.
(figs. 1 & 3, item ) comprising: a display panel (figs. 1 & 3), comprising: a light emitting element layer (fig. 3, OLED provided in item 112; ¶37) disposed in the display area (fig. 3, item 500: display region; ¶36); first signal lines disposed in the perimeter of the display area and providing signals for controlling the light emitting element layer (figs. 1 & 3, items 114 and 116 are connected to the pixels 112; ¶39); and an encapsulation layer sealing the light emitting element layer (formed by items 100, 200, and 400 ¶50); an insulation layer (fig. 3, item 240) directly disposed on the encapsulation layer (¶45); sensing electrodes (fig. 3, item 220; ¶57) disposed on the insulation layer (fig. 3, item 240); and second signal lines (fig. 3, item 230) disposed on the insulation layer and electrically connected to the sensing electrodes (¶44; ¶57); wherein the insulation layer is bent along a shape of the portion of the upper surface of the encapsulation layer (fig. 3, item 240 is bent along items 220).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Nam, such that an insulating layer is intermediate the substrates of Nam where the second substrate 400 becomes the encapsulation layer, resulting in an insulation layer directly disposed on the encapsulation layer, wherein the insulation layer is bent along a shape of the portion of the upper surface of the encapsulation layer, as taught by Kang so as to allow the second signal lines to be protected from damage and to prevent interference. 
With respect to Claim 8, claim 1 is incorporated, Nam teaches wherein the first signal lines are display wiring (¶51) and does not explicitly mention the first signal lines are clock signal lines to which a clock signal is applied. However, it would have been obvious to a person of ordinary skill in the art, to have the display wiring to comprise clock signal lines to which a clock signal is applied, as it essential for the operation and functionality of the display device.
 Nam and Kang combined do not mention wherein the display panel further includes a gate driving circuit, and each of the first signal lines provide clock signal to the gate driving circuit.
(figs. 1 & 3A; ¶23) comprising: a display panel in which a display area and a non-display area adjacent to the display area are defined (figs. 1 & 3A, display area: active area A/A, non-display area: inactive area I/A; ¶23), comprising: a light emitting element layer (figs. 2 and 3A, items 112, 114, and 116; ¶35) disposed in the display area (fig. 3A, item A/A); first signal lines (¶24, signal lines for display driving which includes clock signals since they are essential for operation and functionality of a display device); and an encapsulation layer sealing the light emitting element layer (fig. 3A, item 120: 121-2 and 122; ¶58); sensing electrodes (¶49); wherein the display panel further includes a gate driving circuit, and each of the first signal lines provide clock signal to the gate driving circuit (¶24).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display device of Nam and Kang, wherein the display panel further includes a gate driving circuit, and each of the first signal lines provide clock signal to the gate driving circuit, as taught by Park so as to provide design alternatives for driving a display device. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nam and Kang as applied to claim 1 above, and further in view of Kim (Pub. No.: US 2015/0034921 A1) as cited on the IDS.
With respect to Claim 10, claim 1 is incorporated, Nam and Kang combined do not teach wherein: a plurality of through holes are defined in the conductive portion; and the plurality of through holes are non-overlapping with the first signal lines or the second signal lines.
Kim teaches a display device (figs. 1; ¶20) comprising: a display panel in which a display area and a non-display area adjacent to the display area are defined (fig. 1, display area: DA, non-display area: peripheral area – dead space not displaying an image; ¶20), comprising: a light emitting element layer (fig. 1, item200; ¶27) disposed in the display area; a first signal line (fig. 1, item 130; ¶35); a conductive portion (fig. 1, item 140: shield layer; ¶34) disposed in the non-display area and overlapping the first (fig. 1, item 140 overlaps the supply line 130; ¶35); wherein: a plurality of through holes are defined in the conductive portion (fig. 1, item 140a; ¶35-36); and the plurality of through holes are non-overlapping with the first signal line (fig. 1; ¶36; 38).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display device of Nam and Kang, such that since the touch wiring and the display wiring of Nam overlap, a plurality of through holes are defined in the conductive portion that does not overlap the touch wiring or the display wiring resulting in wherein the plurality of through holes are non-overlapping with the first signal lines or the second signal lines, as taught by Kim so as to provide out-gassing of the organic layer, and the passivation of the display wiring and the touch wiring from static electricity may be achieved (¶36). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nam, Kang, and Kim as applied to claim 10 above, and further in view of Ota et al. (Pub. No.: US 2014/0217432 A1) hereinafter referred to as Ota as cited on the IDS.
With respect to Claim 11, claim 10 is incorporated, Nam does not teach wherein the conductive portion comprises: a first area, where the plurality of through holes are not defined, overlapping at least one of the first signal lines and at least one of the second signal lines. 
Kim teaches a display device (figs. 1; ¶20) comprising: a display panel in which a display area and a non-display area adjacent to the display area are defined (fig. 1, display area: DA, non-display area: peripheral area – dead space not displaying an image; ¶20), comprising: a light emitting element layer (fig. 1, item200; ¶27) disposed in the display area; a first signal line (fig. 1, item 130; ¶35); a conductive portion (fig. 1, item 140: shield layer; ¶34) disposed in the non-display area and overlapping the first signal line (fig. 1, item 140 overlaps the supply line 130; ¶35); wherein: a plurality of through holes are defined in the conductive portion (fig. 1, item 140a; ¶35-36); and the plurality of through holes are non-(fig. 1; ¶36; 38); wherein the conductive portion comprises: a first area, where the plurality of through holes are not defined, overlapping at least one of the first signal line (fig. 1, region overlapping item 130 and TFT2); and a second area comprising an area exposed by the plurality of through holes having a first area density of holes (fig. 1, area having item 140a).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display device of Nam and Kang, such that since the touch wiring and the display wiring overlap, a plurality of through holes are defined in the conductive portion that does not overlap the touch wiring and the display wiring, resulting in wherein the conductive portion comprises: a first area, where the plurality of through holes are not defined, overlapping at least one of the first signal lines and at least one of the second signal lines, as taught by Kim so as to provide out-gassing of the organic layer, and the passivation of the display wiring and the touch wiring from static electricity may be achieved (¶36). 
Nam, Kang, and Kim combined do not teach a third area comprising an area exposed by the plurality of through holes having a second area density of holes lower than the first area density.
Ota teaches connection terminals of a display device in a peripheral region (fig. 5; ¶46); the connection terminals are a conduction portion which comprises: a first area where the plurality of through holes are not defined (fig. 5, portion of D2 between area 40 positioned vertically and item 110 positioned vertically), a second area comprising an area exposed by the plurality of through holes having a first area density of holes (fig. 5, portion of D2 positioned vertically in area 40); and a third area comprising an area exposed by the plurality of through holes having a second area density of holes lower than the first area density (fig. 5, portion of D2 positioned in area 10 horizontally).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined display device of Nam, Kang, and Kim, to comprise a third area comprising an area exposed by the plurality of through holes having a second area density of 
With respect to Claim 12, claim 11 is incorporated, Nam, Kang, and Kim combined do not teach wherein a number of first through holes defined in the second area per a first surface area is greater than a number of second through holes defined in the third area per the first surface area.
Ota teaches connection terminals of a display device in a peripheral region (fig. 5; ¶46); the connection terminals are a conduction portion which comprises: a first area where the plurality of through holes are not defined (fig. 5, portion of D2 between area 40 positioned vertically and item 110 positioned vertically), a second area comprising an area exposed by the plurality of through holes having a first area density of holes (fig. 5, portion of D2 positioned vertically in area 40); and a third area comprising an area exposed by the plurality of through holes having a second area density of holes lower than the first area density (fig. 5, portion of D2 positioned in area 10 horizontally); wherein a number of first through holes defined in the second area per a first surface area (fig. 5, portion of D2 positioned vertically in area 40) is greater than a number of second through holes defined in the third area per the first surface area (fig. 5, portion of D2 positioned in area 10 horizontally).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined display device of Nam, Kang, and Kim, wherein a number of first through holes defined in the second area per a first surface area is greater than a number of second through holes defined in the third area per the first surface area, as taught by Ota, so as to provide rudimentary formation of contact regions for signal lines for a device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nam, Kang, Kim, and Ota as applied to claim 11 above, and further in view of Yamamoto (Pub. No.: US 2015/0249055 A1) as cited on the IDS.
Claim 13, claim 11 is incorporated, Nam, Kang, Kim, and Ota combined do not teach wherein a size of first through hole defined in the second area is greater than a size of second through hole defined in the third area.
Yamamoto teaches a conductive portion (fig. 125) disposed within a device (fig. 122) and comprises: a first area (fig. 125, F4; ¶473), a second area (fig. 125, item FL1; ¶765), and a third area (fig. 125, item FL2; ¶765); wherein the second area and the third area each comprises a plurality of through holes (fig. 125, items FC1, FC2, FC3, & FC4; ¶767); wherein the size of the through holes may vary in size between 2 micrometers to 6 micrometers without experiencing an adverse effects, wherein a size of first through hole defined in the second area is greater than a size of second through hole defined in the third area (figs. 127 and 135; ¶790).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the combined display device of Nam, Kang, Kim, and Ota, wherein a size of first through hole defined in the second area is greater than a size of second through hole defined in the third area, as taught by Yamamoto, for design purposes since it is well known that changes in the contact hole size greater than a threshold value will affect capacitance in order to achieve the desired result.

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nam, Kang, and Park.
With respect to Claim 15, Nam teaches a display device (figs. 1; ¶40) comprising: a display panel in which a display area and a non-display area adjacent to the display area are defined (fig. 1; ¶42); sensing electrodes (fig. 4, item 500; ¶55); and sensing lines (fig. 4, item 600) electrically connected to the sensing electrodes (¶56), respectively, wherein the display panel comprises: display wiring lines disposed in the non-display area (fig. 4, item 300); a light emitting element layer (fig. 4, item OLED) disposed in the display area and including a first electrode (fig. 4, item E1; ¶47), an organic emission layer (fig. 4, item OL; ¶47) disposed on the first electrode, and a second electrode (fig. 4, item E2) disposed on the organic emission layer; a conductive portion (fig. 4, item 700) disposed in the non-display area, disposed on a same layer as the second electrode (¶58), and disposed between the display wiring lines and the sensing lines (¶57); and an encapsulation layer (fig. 4, item 400; ¶54) disposed on the light emitting element layer and the conductive portion and defining the upper surface of the display panel.
Nam teaches display wiring lines (¶51) but does not explicitly mention the display wiring lines are clock signal lines. However, it would have been obvious to a person of ordinary skill in the art, to have the display wiring lines to comprise clock signal lines, as it essential for the operation and functionality of the display device.
Although Nam teaches that the encapsulation layers/substrates are insulating (fig. 4, items 100 and 300; ¶42; ¶53), Nam does not teach a insulation layer directly disposed on the upper surface of the display panel; such that sensing electrodes are disposed on the insulation layer and the sensing lines are disposed on the insulation layer and electrically connected to the sensing electrodes.
Kang teaches a display device (figs. 1 & 3, item ) comprising: a display panel (figs. 1 & 3, display panel: item 112 defined in area 500 up to where the surface meets item 240; ¶35-36), comprising: a light emitting element layer (fig. 3, OLED provided in item 112; ¶37) disposed in the display area (fig. 3, item 500: display region; ¶35-36); an insulation layer (fig 3, item 240; ¶45) directly disposed on the upper surface of the display panel (fig. 3); first signal lines disposed in the perimeter of the display area and providing signals for controlling the light emitting element layer (figs. 1 & 3, items 114 are connected to the pixels 112; ¶39); an encapsulation layer sealing the light emitting element layer (formed by items 100, 200, and 400 ¶50); sensing electrodes (fig. 3, item 220; ¶57) disposed on the insulation layer (fig. 3, item 240); and sensing lines (fig. 3, item 230) disposed on the insulation layer and electrically connected to the sensing electrodes (¶44; ¶57).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Nam, such that an insulating layer is intermediate the substrates of Nam where the second substrate 400 becomes the encapsulation layer, resulting in an insulation layer directly disposed on the encapsulation layer wherein an insulation layer is directly disposed on the upper surface of the display panel; such that sensing electrodes are disposed on the insulation layer and the sensing lines are disposed on the insulation layer and electrically connected to the sensing electrodes, as taught by Kang so as to allow the second signal lines to be protected from damage and to prevent interference. 
Nam and Kang do not mention a portion of an upper surface of the display panel overlapping the non-display area is uneven.
Park teaches a display device (figs. 1 & 3A; ¶23) comprising: a display panel in which a display area and a non-display area adjacent to the display area are defined (figs. 1 & 3A, display area: active area A/A, non-display area: inactive area I/A; ¶23), comprising: a light emitting element layer (figs. 2 and 3A, items 112, 114, and 116; ¶35) disposed in the display area (fig. 3A, item A/A); and an encapsulation layer sealing the light emitting element layer (fig. 3A, item 120: 121-2 and 122; ¶58); sensing electrodes (¶49); a portion of an upper surface of the display panel overlapping the non-display area is uneven (fig. 3A).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display device of Nam and Kang, wherein a portion of an upper surface of the encapsulation layer disposed in the non-display area has a curved shape, as taught by Park so as to provide design alternatives for various shapes and implementations and to follow the change in shape of the elements shown in figure 3A (¶23). 
Claim 16, claim 15 is incorporated, Nam does not mention wherein the insulation layer is bent along a shape of the portion of the upper surface of the display panel.
Kang teaches a display device (figs. 1 & 3, item ) comprising: a display panel (figs. 1 & 3), comprising: a light emitting element layer (fig. 3, OLED provided in item 112; ¶37) disposed in the display area (fig. 3, item 500: display region; ¶36); first signal lines disposed in the perimeter of the display area and providing signals for controlling the light emitting element layer (figs. 1 & 3, items 114 and 116 are connected to the pixels 112; ¶39); and an encapsulation layer sealing the light emitting element layer (formed by items 100, 200, and 400 ¶50); an insulation layer (fig. 3, item 240) directly disposed on the encapsulation layer (¶45); sensing electrodes (fig. 3, item 220; ¶57) disposed on the insulation layer (fig. 3, item 240); and second signal lines (fig. 3, item 230) disposed on the insulation layer and electrically connected to the sensing electrodes (¶44; ¶57); wherein the insulation layer is bent along a shape of the portion of the upper surface of the display panel (fig. 3, item 240 is bent along items 220).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Nam, such that an insulating layer is intermediate the substrates of Nam where the second substrate 400 becomes the encapsulation layer, resulting in an insulation layer directly disposed on the encapsulation layer, wherein the insulation layer is bent along a shape of the portion of the upper surface of the display panel, as taught by Kang so as to allow the second signal lines to be protected from damage and to prevent interference. 
With respect to Claim 17, claim 15 is incorporated, Nam and Kang combined do not teach wherein the display panel further includes a gate driving circuit, and each of the clock signal lines provide clock signal to the gate driving circuit.
Park teaches a display device (figs. 1 & 3A; ¶23) comprising: a display panel in which a display area and a non-display area adjacent to the display area are defined (figs. 1 & 3A, display area: active area A/A, non-display area: inactive area I/A; ¶23), comprising: a light emitting element layer (figs. 2 and 3A, items 112, 114, and 116; ¶35) disposed in the display area (fig. 3A, item A/A); clock signal lines (¶24, signal lines for display driving which includes clock signals since they are essential for operation and functionality of a display device); and an encapsulation layer sealing the light emitting element layer (fig. 3A, item 120: 121-2 and 122; ¶58); sensing electrodes (¶49); wherein the display panel further includes a gate driving circuit, and each of the clock signal lines provide clock signal to the gate driving circuit (¶24).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display device of Nam, Kang, and Park, wherein the display panel further includes a gate driving circuit, and each of the clock signal lines provide clock signal to the gate driving circuit, as taught by Park so as to provide design alternatives for driving a display device. 
With respect to Claim 19, claim 15 is incorporated, Nam does not teach further comprising sensing pads disposed in the non-display area and electrically connected to the sensing lines, respectively.
Kang teaches a display device (figs. 1 & 3, item ) comprising: a display panel (figs. 1 & 3, display panel: item 112 defined in area 500 up to where the surface meets item 240; ¶35-36), comprising: a light emitting element layer (fig. 3, OLED provided in item 112; ¶37) disposed in the display area (fig. 3, item 500: display region; ¶35-36); an insulation layer (fig 3, item 240; ¶45) directly disposed on the upper surface of the display panel (fig. 3); first signal lines disposed in the perimeter of the display area and providing signals for controlling the light emitting element layer (figs. 1 & 3, items 114 are connected to the pixels 112; ¶39); an encapsulation layer sealing the light emitting element layer (formed by items 100, 200, and 400 ¶50); sensing electrodes (fig. 3, item 220; ¶57) disposed on the insulation layer (fig. 3, item 240); and sensing lines (fig. 3, item 230) disposed on the insulation layer and electrically connected (¶44; ¶57); further comprising sensing pads disposed in the non-display area and electrically connected to the second signal lines, respectively (¶12; ¶44).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Nam, Kang, and Park, further comprising sensing pads disposed in the non-display area and electrically connected to the second signal lines, respectively, as taught by Kang so as to allow connections in the peripheral areas. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam, Kang, and Park as applied to claim 15 above, and further in view of Kim.
With respect to Claim 18, claim 15 is incorporated, Although Park teaches a plurality of through holes are defined in structures (fig. 3A, items 112h and 109h), Nam, Kang, and Park combined do not teach wherein: a plurality of through holes are defined in the conductive portion; and the plurality of through holes are non-overlapping with the clock signal lines or the sensing lines.
Kim teaches a display device (figs. 1; ¶20) comprising: a display panel in which a display area and a non-display area adjacent to the display area are defined (fig. 1, display area: DA, non-display area: peripheral area – dead space not displaying an image; ¶20), comprising: a light emitting element layer (fig. 1, item200; ¶27) disposed in the display area; a first signal line (fig. 1, item 130: power supply line; ¶35); a conductive portion (fig. 1, item 140: shield layer; ¶34) disposed in the non-display area and overlapping the first signal line (fig. 1, item 140 overlaps the supply line 130; ¶35); wherein: a plurality of through holes are defined in the conductive portion (fig. 1, item 140a; ¶35-36); and the plurality of through holes are non-overlapping with the first signal line (fig. 1; ¶36; 38).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined display device of Nam and Kang, such that since the touch wiring and the display wiring of Nam overlap, a plurality of through holes are defined in the  wherein: a plurality of through holes are defined in the conductive portion; and the plurality of through holes are non-overlapping with the clock signal lines or the sensing lines, as taught by Kim so as to provide out-gassing of the organic layer, and the passivation of the display wiring and the touch wiring from static electricity may be achieved (¶36). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNA V Bocar/               Examiner, Art Unit 2621                                                                                                                                                                                         

/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621